DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to claims 1, 14 and 20, they recite, among other features, “wherein the at least one processor is configured to:
in response to detecting closure of the first housing onto the second housing, detect whether an external object is on the first area or the second area to prevent damage to the flexible display, and
in response to detecting the external object is on the first area or the second area, output a notification related to the external object upon activation to prevent damage to the flexible display”.
The Prior Art discloses using multiple processors for a high power mode or a low power mode and has a higher power processor in a sleep state in the low power mode until a touch is detected on the screen and wakes the high power processor and changes the device to the high power mode.  The Prior Art does not disclose detecting whether an object is obstructing a device from closing by detecting the object on a first or second are when closure of the device is detected to prevent damage to the device.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Pervan whose telephone number is (571)272-0910.  The examiner can normally be reached on Mon - Fri between 7:30 - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on (571) 272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 




/MICHAEL PERVAN/Primary Examiner, Art Unit 2693                                                                                                                                                                                                        March 23, 2021